          Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 1 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 VICTOR FERREIRA-ROSARIO,
                                                          MEMORANDUM & ORDER
                      Petitioner,
                                                           19 Civ. 3175 (NRB)
               - against -
                                                         S2 18 Cr. 173-7 (NRB)
 UNITED STATES OF AMERICA,

                Respondent.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      Petitioner Victor Ferreira-Rosario, proceeding pro se, has

filed a petition under 28 U.S.C. § 2255 to vacate his sentence of

78 months’ imprisonment and his conviction, pursuant to a plea

agreement, for conspiring to distribute and possess with intent to

distribute heroin.          (ECF No. 82.) 1     As the basis for this relief,

Mr.   Ferreira-Rosario          argues     that    he     received      ineffective

assistance of counsel in violation of his Sixth Amendment rights

for   three     reasons:     (1)    he   claims   that    he    never   received    a

translation      of   the    plea   agreement     in   his     native   language   of

Spanish; (2) he claims that his counsel promised him a three-year

sentence; and (3) he claims that his counsel failed to file a

notice of appeal challenging his sentence. 2


      1     All ECF citations are to the docket for Mr. Ferreira-Rosario’s
criminal case, S2 18 Cr. 173-7. Unless otherwise noted, the Court has removed
from case citations all internal quotation marks, citations to other cases, and
emphases in the quoted text.
      2     Mr. Ferreira-Rosario also advances a potpourri of abstract legal
arguments that he fails to connect to the relief sought, such as arguments about
        Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 2 of 15



       For the reasons below, Mr. Ferreira-Rosario’s petition is

denied.

                                 BACKGROUND

       In February 2018, the Government filed an indictment charging

Mr. Ferreira-Rosario and seven co-defendants with participating in

a narcotics conspiracy involving one kilogram and more of heroin,

five kilograms and more of cocaine, and 400 grams and more of

fentanyl in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

846.    (ECF No. 5.)

       To resolve those charges, Mr. Ferreira-Rosario entered into

a plea agreement with the Government in August 2018.             (See Tr. of

Aug. 29, 2018 Plea Hr’g (ECF No. 62) (“Plea Tr.”).)                Under the

terms of the plea agreement, Mr. Ferreira-Rosario agreed to plead

guilty to conspiring to traffic over 90 kilograms or more of heroin

and    the   parties   stipulated     that    the   applicable    Sentencing

Guidelines range would be 135 to 168 months’ imprisonment.                (See

Plea Agreement (ECF No. 170-1 at 1-3) (“Plea Agreement”).)                 The

Government further agreed to take the position at sentencing that

the statutory minimum sentence of 120-month for this crime would



the Equal Protection Clause, racial prejudice against Mexicans, Miranda
warnings, and warrantless searches and seizures.     Mr. Ferreira-Rosario also
mentions defense counsel’s general duties to investigate claims and communicate
plea offers to their clients and his counsel’s supposed failure to provide him
a copy of discovery in this case.      These statements of law and conclusory
allegations are unsupported by the record are, in most instances, directly
contradicted by the record and petitioner’s own sworn statements in open court.
In any event, Mr. Ferreira-Rosario does not carry his burden in demonstrating
that there is a basis to grant the relief he seeks on these grounds.



                                     –2–
        Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 3 of 15



not apply because Mr. Ferreira-Rosario was eligible for the so-

called “safety valve” from mandatory minimum sentencing under 18

U.S.C. § 3553(f).

       Following    Mr.       Ferreira-Rosario’s          plea     of    guilty    to

participating in a conspiracy to distribute heroin, the Court

sentenced him to 78 months’ imprisonment in December 2018.                        (ECF

No. 71.)     This sentence was 57 months below the bottom of the

parties’ stipulated Guidelines range and 42 months below the 10-

year    statutory   minimum     sentence,        relief    from    which   was    made

possible due to Mr. Ferreira-Rosario’s safety valve eligibility

under     18 U.S.C.       §    3553(f)         based      on     the    Government’s

recommendation.

       Four months later, Mr. Ferreira-Rosario, proceeding pro se,

simultaneously filed a direct appeal of his sentence and petitioned

this Court under 28 U.S.C. § 2255 to vacate his conviction and

sentence for ineffective assistance of counsel.                        (ECF Nos. 81,

82.)    The Court dismissed Mr. Ferreira-Rosario’s petition without

prejudice for want of jurisdiction due to his pending appeal. (ECF

No. 108.)

       On appeal, Mr. Ferreira-Rosario’s assigned appellate counsel

filed a motion under Anders v. California, 386 U.S. 738 (1967),

stating that after a “thorough review of the record,” counsel

determined that there were “no meritorious or non-frivolous issues

to be raised on appeal,” most notably because the “appeal is barred


                                         –3–
        Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 4 of 15



by the terms of [the] plea agreement since the record shows that

[Mr. Ferreira-Rosario] knowingly, voluntarily, and competently

waived his right to appeal any sentence within or below the

Stipulated Guidelines Range of 135 to 168 months imprisonment and

the district court sentenced him to 78 months.”                 Anders Br.,

Ferreira-Rosario v. U.S., No. 19-929 (2d Cir. Oct. 25, 2019), ECF

No. 28-1 at 2, 21.     In August 2020, the Second Circuit ultimately

dismissed Mr. Ferreira-Rosario’s appeal as untimely, declared the

Anders motion moot, and restored this Court’s jurisdiction to

consider his petition.      (ECF No. 166.)

                             LEGAL STANDARDS

       A claim of ineffective assistance of counsel may be pursued

on a Section 2255 petition.        See Massaro v. U.S., 538 U.S. 500,

504-506 (2003).     To establish a claim of ineffective assistance of

counsel, a petitioner has the burden of showing: (1) that his

“counsel’s representation fell below an objective standard of

reasonableness”;     and   (2)   that   “any   deficiencies    in   counsel’s

performance must be prejudicial to the defense.”              Strickland v.

Washington, 466 U.S. 668, 687-88, 691-92 (1984).              Moreover, when

assessing the reasonableness of counsel’s performance, “[j]udicial

scrutiny . . . must be highly deferential,” and “a court must

indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.”                  Id. at

689.


                                    –4–
       Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 5 of 15



                                         DISCUSSION

I.    Collateral Challenge to Mr. Ferreira-Rosario’s Conviction
      Pursuant to a Plea Agreement

      We   begin      with    Mr.    Ferreira-Rosario’s             challenge   to    his

conviction    by     guilty    plea       on    the    grounds   that   counsel      never

provided him with a translation of the plea agreement in his native

Spanish.     This claim, which is unsupported by any corroborating

evidence offered by Mr. Ferreira-Rosario, is directly contradicted

by his sworn statements in court during his change-of-plea hearing:

             THE COURT: And, Mr. Ferreira, did you sign a
             plea agreement earlier today?

             THE DEFENDANT: Yes.

             THE COURT: And, before you signed it, did you
             discuss it with your lawyer?

             THE DEFENDANT: Yes. Yes.

             THE COURT: And before you signed it, was it
             translated in Spanish to you?

             THE DEFENDANT: Yes.

(Plea Tr. at 9.)

      In     the     absence        of     any        evidence   undermining         these

representations, the Court is entitled to rely on Mr. Ferreira-

Rosario’s     sworn     affirmations            during     his   plea    colloquy      as

conclusive.        See, e.g., Adames v. United States, 171 F.3d 728, 732

(2d   Cir.     1999)     (A     “criminal             defendant’s     self-inculpatory

statements made under oath at his plea allocution carry a strong

presumption of verity and are generally treated as conclusive in


                                               –5–
        Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 6 of 15



the face of the defendant’s later attempt to contradict them.”);

United States v. Juncal, 245 F.3d 166, 171 (2d Cir. 2001) (A

defendant’s testimony during a plea allocution “carries such a

strong presumption of accuracy that a district court does not,

absent a substantial reason to find otherwise, abuse its discretion

in discrediting later self-serving and contradictory testimony as

to whether a plea was knowingly and intelligently made.”); Mejia

v. United States, 740 F. Supp. 2d 426, 429 (S.D.N.Y. 2010) (“A

defendant’s bare allegations in a § 2255 petition cannot overcome

his contrary statements under oath during a plea allocution, which

must   be   given   presumptive    force    of   truth.”).   Mr.    Ferreira-

Rosario’s argument is thus meritless.

II.    Collateral Challenge to Mr. Ferreira-Rosario’s Below-
       Guidelines Sentence

       Mr. Ferreira-Rosario’s remaining arguments do not seek to

overturn his conviction but rather vacate his below-Guidelines

sentence of 78 months.

       A.    Counsel’s Sentencing Prediction

       We   start   with   Mr.   Ferreira-Rosario’s    contention    that   he

received ineffective assistance of counsel because his lawyer

promised him that he would receive a 36-month sentence and he

ultimately received a 78-month sentence.           As above, Mr. Ferreira-

Rosario does not provide any further evidence establishing that

his counsel ever made such a promise.            And, as before, the self-




                                      –6–
      Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 7 of 15



serving assertions in his habeas petition are belied by the sworn

statements Mr. Ferreira-Rosario made in open court at his change-

of-plea hearing:

          THE COURT: Separate and apart from the plea
          agreement, have any threats or promises been
          made to you to make you plead guilty?

          THE DEFENDANT: No. No.

          THE COURT: Separate and apart from the plea
          agreement, have any understandings or promises
          been made to you concerning the sentence you
          will receive?

          THE DEFENDANT: No.

          . . .

          THE COURT: And, do you understand that under
          the statute, as I told you earlier, that there
          is a statutory minimum term of imprisonment of
          10 years, and only if you satisfy the
          conditions that are set forth in the statute
          which are often referred to as safety-valve,
          that you can receive a sentence of less than
          10 years?

          THE DEFENDANT: Yes, I understand.

          . . .

          THE COURT: Do you understand that the plea
          agreement contains a stipulated guidelines
          range of from 135 to 168 months in prison?

          THE DEFENDANT: Yes.

          . . .

          THE COURT: Do you understand that you have
          agreed not to file a direct appeal or
          otherwise bring a collateral challenge if you
          receive a sentence within or below the
          stipulated guidelines range?


                                  –7–
          Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 8 of 15




              THE DEFENDANT: Yes, I understand.

              . . .

              THE COURT: Do you understand that . . . the
              sentence to be imposed upon you is determined
              solely by the Court?

              THE DEFENDANT: Yes, I understand.

(Plea Tr. at 9-12.)

      Given that Mr. Ferreira-Rosario has not come forward with any

evidence to corroborate his claim that his counsel promised him

that he would receive a three-year sentence, the Court is entitled

to rely on Mr. Ferreira-Rosario’s earlier sworn statements during

his plea colloquy as conclusive.            See, e.g., Adames, 171 F.3d at

732; Juncal, 245 F.3d at 171; Mejia, 740 F. Supp. 2d at 429. 3




      3     To the extent that Mr. Ferreira-Rosario’s petition is based on a
mere prognostication by counsel about what sentence this Court might impose, it
is well-established that defense counsel’s predictions of what a potential
sentence might be cannot form the basis of an ineffective assistance of counsel
claim.   See United States v. Sweeney, 878 F.2d 68, 70 (2d Cir. 1989) (per
curiam). Moreover, “even were we to credit petitioner’s allegation as to what
[his counsel] promised him” regarding his sentence, there can be no prejudice
under Strickland’s second prong because “[w]hatever misconceptions [petitioner]
may have entertained prior to his plea hearing, [the Court] impressed on
petitioner at his plea hearing . . . that [the Court] alone determined his
sentence . . . .” Sarder v. United States, No. 11 Civ. 7873 (NRB), 2012 WL
1314159, at *9 (S.D.N.Y. Apr. 17, 2012).
      Moreover, to find that a counsel’s prediction of what his client may
reasonably expect to receive as a sentence could satisfy the prejudice prong of
a habeas petition would effectively replace the judgment of district courts and
appellate panels as the arbiters of sentencing reasonableness with the rosy
prognostications of defense counsel, a patently absurd result. Such a finding
is even more bewildering in situations where, as here, the petitioner received
a sentence far below the stipulated Sentencing Guidelines range.



                                      –8–
      Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 9 of 15



     B.      Not Filing a Timely Appeal

     We now turn to Mr. Ferreira-Rosario’s final challenge to his

78-month sentence: that his lawyer failed to file a notice of

appeal challenging the reasonableness of his substantially below-

Guidelines sentence.

     To demonstrate that an attorney’s failure to file a notice of

appeal was unreasonable on a constitutional dimension, a habeas

petitioner     may:   (1) establish     that   counsel   disregarded      a

defendant’s express instructions to file an appeal; or (2) show

that counsel unreasonably failed to consult with the defendant

about the advantages and disadvantages of taking an appeal and

determine whether the defendant wished to file an appeal.          See Roe

v. Flores-Ortega, 528 U.S. 470, 476-81 (2000); accord Garza v.

Idaho, 139 S. Ct. 738, 746-47 (2019); see also Campusano v. United

States, 442 F.3d 770, 773 & n.3 (2d Cir. 2006) (summarizing

framework); Robinson v. United States, No. 18 Cr. 373 (RJS), 2021

WL 568171, at *9 (S.D.N.Y. Feb. 16, 2021) (same).              Under these

circumstances,    prejudice   under   Strickland’s     second    prong   is

presumed because counsel’s deficient performance can result in a

forfeiture of petitioner’s right to appeal.          Campusano, 442 F.3d

at 773 & n.3.

     Here,      Mr.   Ferreira-Rosario     asserts     that,     following

sentencing, (1) he called his counsel’s secretary and asked her:

“[H]ey now what . . . ? [H]ow [are] we going to appeal the


                                  –9–
        Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 10 of 15



sentence[?],”     and   (2)    he   spoke    with   his   counsel     about    the

possibility of appeal and counsel told him “to make an appeal[,]

that cost[s] a lot of money.”          (ECF No. 82 at 3.)         Based on this,

Mr. Ferreira-Rosario asserts that he “learned that this counse[l]

did not perform[] on [his] behalf” and “denied [him] that appeal.”

(Id.)

     To assist with its consideration of Mr. Ferreira-Rosario’s

petition, the Court ordered that his counsel submit sworn testimony

in the form of an affidavit responding to these assertions.                   (ECF

Nos. 175, 176.)         In that affidavit, counsel affirmed that he

discussed the plea agreement with Mr. Ferreira-Rosario on “several

occasions” and, in the course of those discussions, counsel advised

Mr. Ferreira-Rosario of the effect of the appeal waiver as well as

the Court’s role as the sole arbiter of the appropriate sentence.

(ECF No. 176 ¶¶ 6-7.)         Counsel further averred that Mr. Ferreira-

Rosario did not have any discussions with him about filing an

appeal after sentencing.        (Id. ¶ 8.)

     Based on this record, Mr. Ferreira-Rosario does not establish

that his counsel’s performance was constitutionally defective.

     To start, Mr. Ferreira-Rosario does not expressly claim that

he ever explicitly ordered counsel to file a notice of appeal on

his behalf.     This, of course, is further confirmed by counsel’s

sworn   testimony    that     Mr.   Ferreira-Rosario      never    discussed    an

appeal with him after sentencing.            Accordingly, the burden is on


                                      –10–
       Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 11 of 15



Mr. Ferreira-Rosario to prove that counsel unreasonably failed to

consult with him regarding an appeal.

      While     Mr.   Ferreira-Rosario’s            petition         implies     that   he

discussed the possibility of an appeal with his counsel after

sentencing (to which counsel supposedly told him that it would be

expensive), counsel’s affidavit states that the two never had any

such discussions.      Given that there is reason to doubt the overall

veracity of Mr. Ferreira-Rosario’s assertions in his petition

because,      as   discussed     above,     they         are    in     various     places

contradicted by his sworn statements in open court, we will credit

counsel’s testimony where they conflict.                        See, e.g., Riggi v.

United States, No. 04 Civ. 7852 (JSR), 2007 WL 2245595, at *1

(S.D.N.Y. Aug. 6, 2007) (denying a Section 2255 petition and

discrediting       petitioner’s    “vague      and       self-serving”         assertions

without further proceedings because they were “contradicted by the

detailed,       specific       affidavit       of        petitioner’s          counsel”).

Accordingly, we proceed under the assumption that Mr. Ferreira-

Rosario and counsel never discussed the possibility of an appeal

after sentencing.

      As    the    Supreme     Court    explained          in    Flores-Ortega,         an

attorney’s failure to consult with his client about an appeal may

be constitutionally deficient when “there is reason to think” that

“a   rational      defendant    would    want       to    appeal”      or   that    “this

particular defendant reasonably demonstrated to counsel that he


                                        –11–
      Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 12 of 15



was interested in appealing.”      528 U.S. at 480.         Factors critical

to this inquiry include whether the conviction follows a guilty

plea, whether the defendant received the sentence he bargained

for, whether the defendant reserved his appellate rights, and

whether there are non-frivolous grounds for appeal.              See id.

      Here, it would defy reason to conclude that any rational

defendant in Mr. Ferreira-Rosario’s position would want to appeal

the   sentence    he   received.       First,      the    78-month   sentence

Mr. Ferreira-Rosario received is less than half of the upper range

of the 135- to 169-month Guidelines sentencing range he bargained

for in the plea agreement.     Moreover, Mr. Ferreira-Rosario has not

identified      any    reason——frivolous      or     otherwise——why         that

substantially     below   Guidelines      sentence       could   possibly    be

challenged as unreasonable on appeal.         Nor is there any reason to

believe that Mr. Ferreira-Rosario would prevail in overturning his

sentence on appeal, especially given that he waived his right to

appeal the reasonableness of the below-Guidelines sentence he

received in the plea agreement.           Indeed, on appeal, his court-

appointed lawyer filed an Anders brief confirming that he had

thoroughly reviewed the case and found the appeal to be meritless.

And, putting all of the above aside, even if Mr. Ferreira-Rosario

were able to successfully appeal and overturn that sentence, he

would be back in the position of potentially facing a statutory




                                   –12–
      Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 13 of 15



minimum sentence of 120 months’ imprisonment, which is 42 months

more severe than the sentence he received, or even more.

     Given these factors, there is no reason to believe that a

rational defendant in Mr. Ferreira-Rosario’s shoes would want to

appeal such a significantly below-Guidelines sentence.              And, in

light the Court’s determination that Mr. Ferreira-Rosario had no

discussions about an appeal with his counsel following sentencing,

there is no basis to conclude that counsel would have any reason

to think that Mr. Ferreira-Rosario reasonably demonstrated that he

wanted to appeal his below-Guidelines sentence.

     Under these circumstances, we cannot conclude that counsel’s

performance was constitutionally deficient.              See Flores-Ortega,

528 U.S. at 479-81; see also, e.g., Padin v. U.S., 521 F. App’x

36, *38 (2d Cir. 2013) (summary order) (“Padin entered a guilty

plea, he received a sentence at the low end of the Guidelines range

he agreed to, and he waived his right to appeal a sentence within

or below that range.        Accordingly, we conclude that the district

court did not err in holding that defense counsel did not render

constitutionally defective assistance by failing to file a notice

of appeal.”).

                                 CONCLUSION

     For    the   reasons    discussed   above,    Mr.   Ferreira-Rosario’s

petition is denied.          Furthermore, as Mr. Ferreira-Rosario has

failed     to   make   a   substantial   showing   of    the   denial   of   a


                                    –13–
      Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 14 of 15



constitutional right, the Court will not issue a certificate of

appealability.   28 U.S.C. § 2253.     It is hereby certified that any

appeal from this Memorandum and Order would not be taken in “good

faith” within the meaning of 28 U.S.C. § 1915(a)(3).        See Coppedge

v. United States, 369 U.S. 438, 444-45 (1962).

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 82 in Case No. 18 Cr. 173-7 and No. 1 in

Case No. 19 Civ. 3175, to enter judgment in Case No. 19 Civ. 3175,

and to close Case No. 19. Civ. 3175.

     SO ORDERED.

Dated:    New York, New York
          June 14, 2021


                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                  –14–
      Case 1:19-cv-03175-NRB Document 8 Filed 06/14/21 Page 15 of 15



A copy of the foregoing Order has been sent via FedEx on this date
to the following:

Victor Ferreira-Rosario
Moshannon Valley Correctional Center
BOP No. 85505-054
555 GEO Drive
Philipsburg, PA 16866




                                  –15–
